Title: To John Adams from Henry Wynkoop, 16 May 1800
From: Wynkoop, Henry
To: Adams, John



Bucks County Pensylvania 16th. May 1800

At the Request of John & Phillip Hainey Brothers of the unfortunate Frederic Hainey, now under Sentence of Death for Treason, I do hereby certifie, that I was well acquainted with their Father John Hainey, who was at the time & for some years before our late revolutionary War, one of the Representatives of this County in Assembly his son the present John Hainey I have also known for several years, He has served the Office of Commissioner for this Country for three years with credit, As to the unfortunate Frederic Hainey and John Gettman I never knew either of them personally, but the last week being the Term of our County Court afforded me an Opertunity of enquiring respecting them, when I was well informed that both had lived sober, honest and industrious lives and in good Credit with their Neighbors, until they were unfortunately deluded into the perpetration of the fatal traitorous Acts, I am likewise authorized to assert as the Opinion the People in this County, well affected to the Support of the Government of the United States, that the purposes of Government will be as fully answered by the extension of Mercey as the execution of punishment on those two simple, ignorant and deluded Wretches. I am / Your Excellencies / most obedient & humble servt.

Henry Wynkoop